Title: From Thomas Jefferson to Benjamin Rush, 22 January 1797
From: Jefferson, Thomas
To: Rush, Benjamin


                    
                        Dear Sir
                        Monticello Jan. 22. 97.
                    
                    I recieved yesterday your kind favor of the 4th. inst. and the eulogium it covered on the subject of our late invaluable friend Rittenhouse, and I perused it with the avidity and approbation which the matter and manner of every thing from your pen has long taught me to feel. I thank you too for your congratulations on the public call on me to undertake the 2d. office in the US. but still more for the justice you do me in viewing as I do the escape from the first. I have no wish to meddle again in public affairs, being happier at home than I can be anywhere else. Still less do I wish to engage in an office where it would be impossible to satisfy either friends or foes, and least of all at a moment when the storm is about to burst which has been conjuring up for four years past. If I am to act however, a more tranquil and unoffending station could not have been found for me, nor one so analogous to the dispositions of my mind. It will give me philosophical evenings in the winter, and rural days in summer. I am indebted to the Philosophical society a communication of some bones of an animal of the lion kind, but of most exaggerated size. What are we to think of a creature whose claws were 8. Inches long, when those of the lion are not 1 1/2 I. Whose thigh bone was 6 1/4 I. diameter when that of the lion is not 1 1/4 I.? Were not these things within the jurisdiction of the rule and compass, and of ocular inspection, credit to them could not be obtained. I have been disappointed in getting the femur as yet, but shall bring on the bones I have, if I can, for the society, and have the pleasure of seeing you for a few days in the first week of March. I wish the usual delays of the publications of the society may admit the addition, to our new volume, of this interesting article, which it would be best to have first announced under the sanction of their authority. I am with sincere esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                